Citation Nr: 0303649	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  98-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
meniscal tear of the right knee based on surgery at a 
Department of Veterans Affairs (VA) hospital in December 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VA Regional Office (RO) in Cleveland, Ohio.  The veteran's 
claim was previously remanded by the Board in September 2000 
and again in August 2001.  The RO has completed the 
development requested to the extent possible, and the 
veteran's claim is ready for appellate review by the Board.  

The Board notes that the veteran currently has a total rating 
based on individual unemployability due to service-connected 
disability in effect.


FINDINGS OF FACT

1.  The veteran's December 1992 VA right knee surgery 
resulted in foreseeable consequences, which were not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical providers.

2.  The claim for benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a meniscal tear of the right knee based 
on VA surgery does not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 
Title 38, United States Code, Section 1151, for a meniscal 
tear of the right knee based on surgery at a Department of 
Veterans Affairs (VA) hospital in December 1992, have not 
been met.  38 U.S.C.A. § 1151 (West Supp. 2002); 38 C.F.R. 
§ 3.358 (2002).

2.  An independent medical expert's opinion is not warranted 
for the adjudication of the veteran's claim for compensation 
under the provisions of Title 38, United States Code, Section 
1151.  38 U.S.C.A. § 7109 (West 1991);  38 C.F.R. § 20.901(d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating action, statement of the case, supplemental 
statements of the case, and a June 2002 letter, informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

The record contains private and VA medical records, as well 
as an August 2002 VA fee basis examination report, with 
medical opinion, concerning the veteran's right knee.  The 
veteran has not identified any outstanding available evidence 
necessary to substantiate his claim.  In fact, in a June 2002 
statement, the veteran asserted that all of his pertinent 
private medical records had already been submitted to VA.  In 
this statement the veteran requested that adjudication of his 
claim proceed.  Consequently, no further assistance to the 
veteran with the development of evidence is required.  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A VA surgical report reveals that the veteran underwent an 
arthroscopy of the right knee in November 1992.  The veteran 
was found to have a posteromedial vertical cleavage tear with 
extension to the meniscosynovial junction, which was not 
complete.  The surgeon noted that the veteran should have a 
meniscal repair, but that an Acupex system was not available.  
It was elected to stop the diagnostic arthroscopy and 
schedule the veteran for later surgery.  December 1992 VA 
records show that the veteran underwent surgical repair of a 
right medial meniscal tear.

A February 16, 1993 VA outpatient record indicates that the 
veteran complained of moderate pain in the right knee and 
persistent swelling and locking of the right knee.  The 
assessment was failed right knee meniscal repair.

The veteran was examined by a private orthopedist, S.V.S., 
M.D., in December 1998.  The veteran reported that he was 
slow to respond to therapy following his right meniscal 
surgery in 1992.  The veteran stated that he had had 
persistent pain and swelling in the right knee since the 
surgery.  Dr. S. noted that he suspected that the meniscal 
repair had never healed.  He stated that the veteran's 
symptoms were compatible with meniscal pathology, as were the 
physical examination findings.  Dr. S. thought that the only 
chance for the veteran to obtain any symptomatic relief would 
be for a repeat arthroscopy, with a partial meniscectomy.  
Dr. S. stated that there are occasions when due to the 
underlying pathology and the vascularity of the meniscus, 
that meniscal repairs do not always heal.  He went on to 
state that not infrequently physicians have to re-arthroscope 
people's knees and perform meniscectomies or partial 
meniscectomies for prior meniscal repairs.  Dr. S. further 
noted that the veteran did not have any right knee 
instability on examination and that his MRI did not show any 
evidence of chronic ligamentous injury.

The veteran appeared before a hearing officer at the RO in 
January 1999.  He testified that he had originally undergone 
right knee arthroscopy at the VA, but that the doctors had 
halted the operation and sewn him back up because they were 
missing a piece of equipment.  He stated that soon thereafter 
he once again underwent right knee surgery at the VA.  This 
time the doctors completed the surgical repair of his right 
knee.  The veteran asserted that soon after the surgery his 
right knee became swollen and that he had experienced pain 
and swelling of the right knee ever since.  The veteran 
reported that he had previously undergone surgical repair of 
the left knee meniscus and that he had never had a problem 
with his left knee after the surgery.

The veteran was sent to a physician at the Ohio State 
University Medical Center in August 2002 for a VA fee basis 
examination.  The physician reviewed the veteran's medical 
history in the claims file prior to examining the veteran.  
The examiner provided a brief history of the veteran's right 
knee.  He noted that the veteran underwent arthroscopy of the 
right knee in 1992.  The procedure was unable to be finished 
secondary to incorrect tools and the veteran was rescheduled 
for approximately two weeks later, where the veteran had an 
open procedure done.  Since that time the veteran continued 
to complain of severe pain in the right knee.  The veteran 
reported having several arthrocenteses for swollen knee, 
especially in the perioperative period.  The examiner noted 
that examination of the veteran's right knee was grossly 
normal and x-rays demonstrated diffuse degenerative changes.  
The examiner stated that his review of the claims file 
revealed no evidence of negligence on the part of VA.  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Contrary to the veteran's service representative's 
assertions in a January 2003 informal hearing presentation, 
the veteran's claim for benefits under § 1151 was received 
after October 1, 1997.  Since the veteran in this case filed 
his claim in March 1998, the amendments are applicable.

While the veteran maintains that the December 1992 right knee 
surgery resulted in additional right knee disability due to 
fault on the part of the VA medical providers, as a layperson 
he is not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The records do reveal that the veteran experienced 
significant pain and swelling of the right knee following 
surgery.  However, none of the medical records have shown 
that the December 1992 right meniscal repair, surgery 
resulted in additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  Furthermore, the 
physician who both examined the veteran's medical history, 
and examined the veteran in August 2002, expressed the 
opinion that there was no negligence on the part of the VA.  

The Board also finds that any post surgery right knee 
manifestations due to the failure of a meniscal repair to 
heal were foreseeable consequences of the right knee surgery.  
Dr. S. indicated in his December 1998 statement that not 
infrequently meniscal repairs do not heal, due to the 
underlying pathology and the vascularity of the meniscus.

In the January 2003 informal hearing presentation, the 
veteran's service representative requested that an opinion be 
obtained from an independent medical expert.  The 
representative expressed dissatisfaction with the August 2002 
medical opinion.  As noted above, the August 2002 medical 
opinion was made by a physician.  While this physician was 
paid by the VA, there is no basis for finding that his 
credibility has been compromised.  The August 2002 medical 
report reveals that the examiner made a comprehensive review 
of the veteran's medical history, as well as a comprehensive 
examination of the veteran.  Taking this into consideration, 
along with the lack of any medical evidence contrary to the 
August 2002 physician's opinion, the Board is of the opinion 
that no complex or controversial medical question warranting 
an opinion from an independent medical expert has been 
presented.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901. 

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
The Board finds that the evidence of record does not 
establish entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a meniscal tear of the 
right knee based on surgery at a VA hospital in December 1992 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

